977 F.2d 585
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Casey HORTON, Petitioner/Appellant,v.UNITED STATES of America, Respondent/Appellee.
No. 90-3165.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 5, 1992.*Decided Oct. 9, 1992.

Before CUDAHY and COFFEY, Circuit Judges, and ESCHBACH, Senior Circuit Judge.

ORDER

1
Following the district court's denial of his motion to vacate his sentence, 28 U.S.C. § 2255, Casey Horton filed an appeal before this court.   Because Mr. Horton passed away during the pendency of the appeal, we now DISMISS his case as moot.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   No such statement having been filed, the appeal has been submitted on the briefs